DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11, 16-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacha et al., U.S. Patent Application Publication 2010/0236173.
Regarding claim 1, Pacha discloses a wall cladding system comprising: - a panel (1) assembled with other panels to cover the exterior wall (see Fig. 6), said panel comprising: a body having a front face (at 3) for facing outward, a rear face (opposite 3) for facing the exterior wall, and top, bottom and side faces for positioning proximate to edges of adjacent ones of the other panels (as shown in Fig. 6); and a plurality of drainage channels (6) formed in the rear face of the body, said plurality of drainage channels each having an interior surface spaced apart from the rear face of the body (innermost surface), the channels defining a drainage plane between the front face and the rear face of the body (see Fig. 4 for example); and - an anchor (10) engaged with the panel for securing the panel to the exterior wall, said 
Regarding claim 2, Pacha discloses a wall cladding system wherein at least one of the drainage channels in the panel comprises a slotted portion (7) receiving one of the plurality of tabs therein.  
Regarding claim 3, Pacha discloses a wall cladding system wherein the slotted portion is spaced apart from the interior surface of a corresponding drainage channel (as in the present invention, see Fig. 4).  
Regarding claim 4, Pacha discloses a wall cladding system wherein each of the plurality of tabs comprises an angled portion angled towards the interior surface of its corresponding drainage channel (see Fig. 4).  
Regarding claim 5, Pacha discloses a wall cladding system wherein the body of the panel comprises protrusions formed along the top face (see panel top as illustrated in Fig. 1C).  
Regarding claim 8, Pacha discloses a wall cladding system wherein the anchor further comprises a wall spacing element (thickness) for spacing the rear face of the panel apart from the exterior wall when assembled on the exterior wall, to define a continuous air gap between the rear face of the panel 
Regarding claim 11, Pacha discloses a wall cladding system wherein the anchor includes a wall engagement mechanism (rear flange, see Figs. 3) to allow securing the anchor to the exterior wall.  The phrase “to allow securing the anchor” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 16, Pacha discloses a wall cladding system comprising: a plurality of panels (1) having drainage channels (6) formed on rear sides thereof, a plurality of anchors (10) securing the plurality of panels to the wall structure (9), the anchors having a gutter portion (at the bottom, see Figures) extending laterally along a top side of the panels (anchors located at the upper portion of the panel, see Fig. 1A) and directing fluid on the top side of the panels towards the drainage channels (in the same manner as the present invention); the plurality of panels defining a drainage plane spaced apart from the wall structure (side edges), the drainage plane comprising an uninterrupted path for liquid between the cladding system top edge to the cladding system bottom edge by fluid communication of the drainage channels and the gutter portions (see Figs. 3).  
Regarding claim 17, Pacha discloses a wall cladding system wherein the rear sides of the panels are spaced apart from the wall structure, defining a continuous air gap between a rear side of the assembled panels and the wall structure (Fig. 4, generally).  
Regarding claim 19, Pacha discloses a wall cladding system wherein the panels are vertically stacked, and the drainage channels are aligned with one another (Fig. 6, generally).  
Regarding claim 20, Pacha discloses a wall cladding system wherein the anchors are removably engaged with the panels (they may be removed in some manner such as by cutting).  The phrase “removably engaged” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacha et al., U.S. Patent Application Publication 2010/0236173 in view of Amend, U.S. Patent Application Publication 2012/032481.
Regarding claim 6, Pacha discloses a wall cladding system with panels including drainage channels, but does not disclose wherein the drainage channels open at least on the top face of the body, and the protrusions are positioned adjacent the openings of the drainage channels on the top face to 
Regarding claim 13, Pacha discloses a wall cladding system comprising: a panel body (1) having a front face (at 3) for facing outward, and a rear face (opposite 3) for facing the wall, a top face, and a bottom face (see Fig. 1C); the panel body having protrusions formed along the top face (see Fig. 1C); at least one drainage channel (6) formed in the panel body, said at least one drainage channel having an interior surface spaced apart from the rear face of the panel body (innermost surface); and an anchor (10) engaged with the panel body and comprising at least one tab (12) engaged in the at least one drainage channel formed in the panel body; but does not disclose wherein the at least one drainage channel opens at least on the top face of the body, and the protrusions are positioned adjacent the opening of the at least one drainage channel on the top face to block liquid from entering the at least one drainage channel from the front face of the panel.  Amend teaches drainage channels (15) are running in both directions along the back surface of a cladding panel (see Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize channels which run vertically rather than horizontally along the backs for optimal moisture drainage.  The protrusions would then be positioned adjacent these openings in the same manner as shown in Figures 3 in the horizontal direction.  The phrase “to block liquid from entering” is a statement 
Regarding claim 14, Pacha discloses a wall cladding system but does not disclose specifically wherein the anchor is made of a metal, and the panel body is capable of being a molded body.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metal for the anchor clip to easily form the clips as they may be bent from a flat malleable sheet, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The limitation “molded” is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 15, Pacha discloses a wall cladding system wherein the anchor includes a wall engagement mechanism (rear flange) to allow securing the anchor to the exterior wall.  The phrase “to allow securing” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 7, 9, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacha et al., U.S. Patent Application Publication 2010/0236173.
Regarding claim 7, Pacha discloses a wall cladding system but does not specifically disclose wherein the top face of the panel is sloped downwards from the rear face to the front face.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include the given slope to prevent water from pooling at the panel top surface, as it is well known in the art to do so.
Regarding claim 9, Pacha discloses a wall cladding system wherein the anchor further comprises a panel spacing element (8) for spacing the top face of the panel apart from the bottom face of a panel vertically stacked thereon (when the element 8 is utilized properly for achievement of the desired spacing), but does not disclose the spacing is at least 1mm when assembled on the exterior wall.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the gap with a spacing of at least 1mm for a desired aesthetic affect for the appearance of the panel spacing to be a relatively small joint, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  The phrase “for spacing the top face of the panel apart from the bottom face of a panel vertically stacked thereon by at least 1mm when assembled on the exterior wall” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, Pacha discloses a wall cladding system further comprising an exterior wall (9); wherein the panel further comprises a panel spacing element (protrusion at the top of the panel as 
Regarding claim 18, Pacha discloses a wall cladding system but does not specifically disclose it is further comprising a weather resistant barrier having air leakage areas, the weather resistant barrier extending between the wall structure and the rear sides of the panels.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention that an exterior structural wall will have a weather resistant membrane, as it is notoriously well known in the art to aid in prevention of moisture infiltration, and that there will exist seams within the membrane assembly which could lead to areas where moisture could possibly leak through.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacha et al., U.S. Patent Application Publication 2010/0236173 in view of Blount, U.S. Patent Application Publication 2015/0047278.
Regarding claim 10, Pacha discloses a wall cladding system but does not disclose wherein the panel spacing element comprises wings extending from the elongated body of the anchor, said wings abutting the bottom face of the panel vertically stacked thereon when assembled on the exterior wall.  Blount teaches anchoring elements positioned at panel edges (see Fig. 6a).  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize anchors near the edges with wing portions to ensure the spacing between the panels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633